Opinion on Rehearing



UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

NORMAN JAMES WITHERSPOON,
Plaintiff-Appellant,

and

NORMAN WITHERSPOON; THOMAS
WILLIAMS; CYNTHIA H. COAXUM;
                                                                            No. 95-3138
ARTHUR PINCKNEY; LUCILLE MYERS,
Plaintiffs,

v.

DEPARTMENT OF THE NAVY,
Defendant-Appellee.

Appeal from the United States District Court
for the District of South Carolina, at Charleston.
David C. Norton, District Judge.
(CA-93-1914-2-18AJ)

Submitted: January 31, 1997

Decided: February 21, 1997

Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Norman James Witherspoon, Appellant Pro Se. Margaret Beane Sey-
mour, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Norman James Witherspoon appeals the district court's order
granting summary judgment in favor of the Department of the Navy.
Initially, Witherspoon noted an interlocutory appeal and this court
lacked jurisdiction to review its merits because the district court had
yet to dispose of the claims of all parties. See Robinson v. Parke-
Davis & Co., 685 F.2d 912, 913 (4th Cir. 1982). However, on Sep-
tember 18, 1996, before the merits of the appeal were considered by
this court, the district court entered a final, appealable order disposing
of all parties involved in the litigation and their claims.

Under the doctrine of cumulative finality, a prematurely-filed
notice of appeal is considered effective if all joint claims or all multi-
ple parties are dismissed prior to the consideration of the appeal.
Equipment Fin. Group, Inc. v. Traverse Computer Brokers, 973 F.2d
345, 347 (4th Cir. 1992). Because the claims of the last plaintiff were
dismissed prior to this court's consideration of the appeal, Wither-
spoon's notice of appeal will be given effect and his appeal will be
addressed on the merits.

Witherspoon claimed that the Department of the Navy violated the
Privacy Act, 5 U.S.C. § 522a (1994), by denying him access to unof-
ficial personnel files and that the information contained therein led to
such adverse employment actions as being denied promotions and
being illegally terminated. Witherspoon sought compensatory dam-
ages.

We have reviewed the record and the district court's opinion and
find no reversible error. Because there was no evidence that Wither-
spoon made a written request to review his "unofficial personnel file,"
that such request was denied, or that he had exhausted his administra-
tive remedies, he has failed to state a denial of access claim. See 5

                     2
U.S.C. § 522a(d)(1). Moreover, because Witherspoon failed to estab-
lish a causal connection between a specific violation of the Privacy
Act and any specific adverse employment action, he is not entitled to
damages. See 5 U.S.C. § 522a(g). Accordingly, we affirm on the rea-
soning of the district court. Witherspoon v. Department of the Navy,
No. CA-93-1914-2-18AJ (D.S.C. Oct. 27, 1995).

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                    3